DISMISS and Opinion Filed November 30, 2021




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-00352-CV

       BRIDGET PARSON A/K/A BRIDGET BROWN PARSON, Appellant
                                V.
                       BECKY COLE, Appellee

                    On Appeal from the County Court at Law No. 2
                                Dallas County, Texas
                        Trial Court Cause No. CC-15-01563-B

                          MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                           Opinion by Chief Justice Burns

        In her notice of appeal, appellant states she is appealing the receiver’s oath of

office that was filed in the trial court on May 13, 2021.1 The Court questioned its

jurisdiction over this appeal and directed appellant to file a letter brief addressing

our concern with an opportunity for appellee to file a response. Appellant complied.

        Generally, appellate courts have jurisdiction only over appeals from final

judgments and certain interlocutory orders as permitted by statute. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE


   1
    Appellant has appealed the order appointing the receiver. That appeal is docketed as appellate cause
number 05-21-00175-CV.
ANN. § 51.014(a). A receiver’s oath of office is neither a final judgment nor an

appealable interlocutory order. Although appellant filed a letter brief, nothing

therein demonstrates that this Court has jurisdiction over this appeal.

      We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE


210352F.P05




                                         –2–
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

BRIDGET PARSON A/K/A                       On Appeal from the County Court at
BRIDGET BROWN PARSON,                      Law No. 2, Dallas County, Texas
Appellant                                  Trial Court Cause No. CC-15-01563-
                                           B.
No. 05-21-00352-CV       V.                Opinion delivered by Chief Justice
                                           Burns. Justices Molberg and
BECKY COLE, Appellee                       Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered November 30, 2021




                                     –3–